DETAILED ACTION
Note:	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This Office action is in response to communications filed December 6, 2021.

Election/Restrictions
1.	Applicant’s election without traverse of claims 1-9, 20 and 21 in the reply filed on December 6, 2021 is acknowledged.
Claims 10-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.

Status of Claims
2.	Claims 1-9, 20 and 21 are pending and currently under consideration for patentability.

Priority
3.	Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged. 

Information Disclosure Statement
4.	The information disclosure statements (IDS) submitted on February 20, 2020 and August 24, 2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claim(s) 1-3, 8, 9, 20 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Askem (US PGPUB 2018/0185556).

6.	With regard to claim 1, Askem discloses a method (Figs. 3, 6A-C, 8-10; [0050]) for dynamically controlling an alarm (indicators, 1060; [0040]) of a negative pressure wound therapy (NPWT) device (100; Fig. 1; [0023-0025]), the method comprising: initiating NPWT (step 802; Fig. 8); comparing an initial pump duty (duty cycle) to a threshold value to determine a dressing application quality (presence of a leak; [0049]); monitoring a leakage rate of the NPWT (100; [0051]); setting a leak threshold value based on the dressing application quality ([0105-0106]; Figs. 6A-C, 9); determining a plurality of leakage event occurrences in response to the leakage rate exceeding the leak threshold value at a plurality of times ([0051]; [0064]; [0066]); adjusting the leak threshold value based on at least one of a number of the plurality of leakage events over the time period, a time duration between sequentially occurring leakage events of the plurality of leakage events, and the dressing application quality ([0050]; [0060]; [0100]; [0105]); and causing a user interface device to display a leak alert (via 1060) in response to the leakage rate exceeding the adjusted leak threshold value (step 810, Fig. 8; [0037]; [0040]; [0050]; [0052]; [0064]; [0077]; [0100]; [0105]).

7.	With regard to claim 20, Askem discloses a controller (1160 of pump assembly, 104; Fig. 3) for providing leak alerts (via 1060) for a Negative Pressure Wound Therapy (NPWT) device (100; Fig. 1; 

8.	With regard to claim 2, Askem discloses that initiating NPWT (step 802; Fig. 8) comprises increasing a vacuum pressure to draw down and seal a dressing (102; Fig. 1) for NPWT (Fig. 4; [0047-0049]).

9.	With regard to claim 3, Askem discloses that determining the dressing application quality ([0049]) comprises characterizing the dressing application as a low leak rate application (curves 602A, 602B, 602C, 604A, 604B, 604C, 902, 904) in response to the initial pump duty being less than the threshold value (Figs. 6A-C, 9) and characterizing the dressing application as a high leak rate application (curves 606A, 606B, 606C, 906, 608A, 608B, 608C, 908, 610A, 610B, 610C, 910) in response to the initial pump duty being greater than the threshold value ([0064-0072]; Figs. 6A-C, 9).

10.	With regard to claims 8 and 21, Askem discloses that the controller (1160) is configured to adjust at least one of the leak rate threshold value ([0105]) and the time between alerts based on information regarding a state of charge or an amount of remaining battery life of the NPWT device ([0040]; [0053]; [0059-0060]; [0067-0068]).

With regard to claim 9, Askem discloses increasing an amount of time between sequentially occurring leak alerts based on at least one of the number of the plurality of leakage events over the time period, and the dressing application quality ([0024-0025]; [0027]; [0048-0053]; [0059]; [0064]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

12.	Claims 4-5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Askem in view of Locke et al. (US PGPUB 2018/0250452).

13.	With regard to claims 4-5 and 7, while Askem discloses receiving information from sensors to adjust operating parameters based on the sensor information ([0037]; [0040]; [0053]), Askem is silent in regard to receiving signals from an accelerometer to detect motion of the NPWT device; receiving information from a light sensor, the information from the light sensor indicating an intensity of light at the NPWT device; and adjusting the leak threshold value based on the detected motion of the NPWT device and indicated light intensity. 
However, Locke discloses an ambulatory therapy system (100) incorporating activity and environmental sensing capabilities (abstract; Figs. 1, 2), wherein the system receives signals from an accelerometer (124) to detect motion of the NPWT device ([0026]; [0007-0014]; [0058]); receives information from a light sensor (126), the information from the light sensor (126) indicating an intensity of light at the NPWT device ([0026]; [0007-0014]; [0058]); and adjusting the leak threshold value based on the detected motion of the NPWT device and indicated light intensity ([0047-0048]; [0061-0062]; [0065]; [0068-0069]; [0073-0080]). 
	Therefore, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system and method disclosed by Askem so that the leak threshold value can be controlled and adjusted based upon accelerometer and light sensor information, similar to that disclosed by Locke, in order to provide an activity signal indicative of a patient’s current activity level, and to provide a light signal indicative of ambient light in the external environment, allowing the controller to: prompt the patient to increase activity if the light signal is greater than the light threshold, the activity signal is less than the activity threshold, and the number of activity intervals is less . 

14.	Claims 6 is rejected under 35 U.S.C. 103 as being unpatentable over Askem in view of Muser et al. (US PGPUB 2017/0165405).

15.	With regard to claim 6, Askem is silent in regard to receiving location information from at least one of a GPS and a user device and adjusting the leak threshold value based on the received location.
However, Muser discloses systems and methods for applying reduced pressure therapy (abstract; Fig. 1), wherein the system can be configured to efficiently deliver negative pressure, detect and indicate presence of certain conditions, such as low pressure, high pressure, or leak (abstract), and control the operation of a negative pressure pump ([0054-0055]; [0057-0058]); and location information from a GPS is received by a communications processor (330) for subsequently adjusting a leak threshold value based upon the received location ([0056]; [0059-0060]; Figs. 3, 4; [0010]; [0014]; [0093-0099]; [0132]; [0140]).
	Therefore, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system and method disclosed by Askem so that the leak threshold value can be controlled and adjusted based upon light sensor information, similar to that disclosed by Muser, in order to provide the system with location tracking, compliance monitoring, remote selection, uploading of logs, alarms, and other operational data, and adjustment of therapy settings, upgrading of software and/or firmware, and the like, as suggested by Muser in paragraph [0056].  Further, one having ordinary skill in the art would recognize that wound management depends on the type of wound and its anatomical location; and that a NPWT system that is oriented against-gravity would require a different leak threshold than a NPWT system that is oriented in a manner that is gravity-assisted, since the leak could lead to the dressing falling off in a gravity-assisted orientation, and small leaks in a gravity-assisted orientation may not be as readily noticed due to natural gravity-assisted wound drainage.

Conclusion
16.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Toth (US PGPUB 2013/0304006) discloses a wound exudate monitor accessory.
	Nicolini (US 8,734,425) discloses a pressure control apparatus.
	McNeil et al. (US 4,710,165) discloses a wearable, variable rate suction/collection device.

17.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J MENSH whose telephone number is (571)270-1594.  The examiner can normally be reached on M-F 9 a.m. - 6 p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on (571)272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANDREW J MENSH/Primary Examiner, Art Unit 3781